Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE CRIMINAL DISTRICT COURT NO. 7 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 28th day of October, 2014, the
cause on appeal to revise or reverse the judgment between

JONATHAN LEE SPRADLIN, Appellant                    On Appeal from the Criminal District Court
                                                    No. 7, Dallas County, Texas
No. 05-13-00330-CR         V.                       Trial Court Cause No. F11-56093-Y.
                                                    Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                        Justices Bridges and Myers participating.

was determined; and this Court made its order in these words:

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 7th day of January, 2015.




                                                                      LISA MATZ, Clerk